308 S.W.3d 298 (2010)
Armando GAMBOA-TAPIA, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 93358.
Missouri Court of Appeals, Eastern District, Division One.
April 20, 2010.
Jessica M. Hathaway, Office of the State Public Defender, St. Louis, MO, for appellant.
John M. Reeves, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Movant, Armando Gamboa-Tapia, appeals from the judgment denying on the merits his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).